Title: From George Washington to the Officers of the Virginia Regiment, 10 January 1759
From: Washington, George
To: Officers of the Virginia Regiment

 
To Captain Robert Steward and Gentlemen Officers of the Virginia Regiment. 
My dear Gentlemen.New Kent County 10th Janry 1759    
If I had words that could express the deep sense I entertain of your most obliging & affectionate address to me, I should endeavour to shew you that gratitude is not the smallest engredient of a character you have been pleased to celebrate; rather, give me leave to add, as the effect of your partiality & politeness, than of my deserving.
That I have for some years (under uncommon difficulties, which few were thoroughly acquainted with) been able to conduct myself so much to your satisfaction, affords ⟨me⟩ the greatest pleasure I am capable of feeling; as I almost despared of attaining that end—so hard a matter is it to please, when one is acting under disagreeable restraints! But your having, nevertheless, so fully, so affectionately & so publicly declared your approbation of my conduct, during my command of the Virginia Troops, I must esteem an honor that will constitute the greatest happiness of my life, and afford in my latest hours the most pleasing reflections. I had nothing to boast, but a steady honesty—this I made the invariable rule of my actions; and I find my reward in it.
I am bound, Gentlemen, in honor, by inclination & by every affectionate tye, to promote the reputation & interest of a Corps I was once a member of; though the Fates have disjoined me from it now, I beseech you to command, with equal confidence & a greater degree of freedom than ever, my best services. Your Address is in the hands of the Governor, and will be presented by him to the Council. I hope (but cannot ascertain it) that matters may be settled agreeable to your wishes. On me, depend for my best endeavours to accomplish this end.
I should dwell longer on this subject, and be more particular in my answer, did your address lye before me. Permit me then to conclude with the following acknowledgments: first, that I always thought it, as it really was, the greatest honor of my life to command Gentlemen, who made me happy in their company & easy by their conduct: secondly, that had every thing contributed as fully as your obliging endeavours did to render me satisfied,

I never should have been otherwise, or have had cause to know the pangs I have felt at parting with a Regiment, that has shared my toils, and experienced every hardship & danger, which I have encountered. But this brings on reflections that fill me with grief & I must strive to forget them; in thanking you, Gentlemen, with uncommon sincerity & true affection for the honor you have done me—for if I have acquired any reputation, it is from you I derive it. I thank you also for the love & regard you have all along shewn me. It is in this, I am rewarded. It is herein I glory. And lastly I must thank you for your kind wishes. To assure you, that I feel every generous return of mutual regard—that I wish you every honor as a collective Body & every felicity in your private Characters, is, Gentlemen, I hope unnecessary—Shew me how I can demonstrate it, and you never shall find me otherwise than your Most obedient, most obliged and most affectionate

Go. Washington.

